Phillips Nizer LLP 666 Fifth Avenue New York, NY10103 August 27, 2013 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Legend International Holdings, Inc. Form 10-K for the year Ended December 31, 2012 Filed March 28, 2013 Form 10-Q for the Quarter Ended March 31, 2013 Filed May 21, 2013 File No. 000-32551 Ladies and Gentlemen: On behalf of Legend International Holdings, Inc., a Delaware corporation (the “Company”), we refer to the comment letter dated August 13, 2013 (the “Letter”) from the Staff of the Securities and Exchange Commission with respect to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 and its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2013. The Company is in the process of preparing a response to the Staff’s comments, but needs additional time to finalize the response.As a result, the Company respectfully requests that it be permitted to respond to the Letter by no later than September 11, 2013.We understand, based upon a telephone conversation with Mr. Ron Alper of the Staff, that such timetable would be acceptable to the Staff. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned (Tel: 212-841-0700; Fax: 212-262-5152; e-mail: bbrodrick@phillipsnizer.com). Very truly yours, /s/ Brian Brodrick Brian Brodrick
